FILED
                             NOT FOR PUBLICATION                             JUL 7 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: YAN SUI,                                  No. 13-60020

                Debtor,                          BAP No. 12-1408


YAN SUI,                                         MEMORANDUM*

                Appellant,

  v.

RICHARD ALAN MARSHACK, Chapter
7 Trustee; et al.,

                Appellees.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Kirscher, Pappas, and Dunn, Bankruptcy Judges, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Yan Sui appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”)

dismissal as moot of Sui’s appeal from the bankruptcy court’s order granting the

bankruptcy trustee’s motion for approval of the settlement of four state court

actions. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the

BAP’s mootness determination, Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley

(In re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir.

1998), and we affirm.

        The BAP properly dismissed Sui’s appeal as moot because the settlement

agreement had been consummated and most of the underlying state court lawsuits

had been dismissed with prejudice, rendering it inequitable to consider the merits

of Sui’s appeal. See Motor Vehicle Cas. Co. v. Thorpe Insulation Co. (In re

Thorpe Insulation Co.), 677 F.3d 869, 880-81 (9th Cir. 2012) (discussing equitable

mootness doctrine).

        Because Sui’s appeal is moot, we do not consider his arguments on appeal

addressing the underlying merits.

        We lack jurisdiction to consider the BAP’s orders denying Sui’s emergency

motion for a stay pending appeal and motion for reconsideration because Sui failed

to file a timely notice of appeal from those orders. See Fed. R. App. P. 4(a)(1),

6(b).


                                          2                                      13-60020
      Sui’s request for judicial notice, filed on July 19, 2013, is granted.

      The trustee’s request to supplement the record on appeal and request for

judicial notice, filed on September 11, 2013, is granted.

      AFFIRMED.




                                           3                                   13-60020